DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	Applicant’s amendment filed on 6/07/2022, has been entered and carefully considered. Claims 1-2, 6-7, 11-12 and 16-17 are amended. Claims 1-20 are currently pending.

					Response to Arguments
2.	Applicant’s arguments, filed on 6/07/2022, pages 7-9, with respect to the claim 1  have been fully considered but are not persuasive. 
Applicant argues (1) Kim, US 2014/0334371 (Kim371), does not disclose “transmitting, from the wireless communication node, a second message to the mobile device, the second message including information for reestablishing and reconfiguring the network connection”, and (2) Kim 371 does not disclose the amended limitation “receiving, at the wireless communication node, a third message from the mobile device indicating both (1) completing a reestablishment of the network connection, and (2) failing to complete a reconfiguration of the network connection.”. The examiner respectfully disagrees.

Regarding the first argument, Kim371 [0143-0145] describes the eNB transmits the RRC connection reestablishment message including the procedure 2 indicator to the UE indicating the RRC connection reestablishment message includes a predetermined RRC control message with configuration information for reconfiguring the RRC connection [0056]); 
Regarding the second argument, the arguments have been fully considered but are moot in view of a new ground of rejection based on Kim et al., US 2014/0295820 (Kim820).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

3.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1, 6, 11 and 16, each recites “a third message from the mobile device indicating both (1) completing a reestablishment of the network connection, and (2) failing to complete a reconfiguration of the network connection.” 
The specification including drawings, does not describe a third message indicating both (1) completing a reestablishment of the network connection, and (2) failing to complete a reconfiguration of the network connection. 
Specification [0039] “The terminal transmits, at 203, an RRCConnectionReestablishmentComplete message to indicate the reestablishment is completed..the terminal transmits, at 205, an RRCConnectionReconfigurationComplete to indicate the reconfiguration has completed.” 
Examiner notes, there is no message which indicates failing to complete a reconfiguration of the network connection, let alone, a message indicating both (1) completing a reestablishment of the network connection, and (2) failing to complete a reconfiguration of the network connection. Specification [0042] “If RRC connection reconfiguration fails, the terminal can transmit, at 303, the RRCConnectionReestablishmentComplete message, and/or initiate the connection the re-establishment procedure”, which clearly describes if RRC connection reconfiguration fails, the terminal can transmit, at 303, the RRCConnectionReestablishmentComplete message, and/or initiate the connection the re-establishment procedure. Further, nowhere in the specification is there a discussion regarding third message indicating both (1) completing a reestablishment of the network connection, and (2) failing to complete a reconfiguration of the network connection.
Claims 2-5, 7-10, 12-15 and 17-20 are also rejected for depending from a rejected base claim.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


4.	Claims 1, 6, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., (US 2014/0334371), hereinafter Kim371, in view of Kim et al., (US 2014/0295820), hereinafter Kim820.
Regarding Claim 1 Kim371 teaches A method for wireless communication, comprising: 
receiving, at a wireless communication node, a first message from a mobile device requesting a reestablishment of a network connection ([Para. 0115-0116, 0129-0133, 0141-0143] Fig. 10, if the radio link failure or the channel quality is poor, the eNB receiving an RRC connection reestablishment request message from the UE including cell identifier);
transmitting, from the wireless communication node, a second message to the mobile device, the second message including information for reestablishing and reconfiguring the network connection ([Para. 0143-0145] the eNB transmits the RRC connection reestablishment message including the procedure 2 indicator to the UE the RRC connection reestablishment message including a predetermined RRC control message with configuration information for reconfiguring the RRC connection [0056]); 
Kim371 does not disclose receiving, at the wireless communication node, a third message from the mobile device indicating both (1) completing a reestablishment of the network connection, and (2) failing to complete a reconfiguration of the network connection.
Kim820 teaches receiving, at the wireless communication node, a third message from the mobile device indicating both (1) completing a reestablishment of the network connection, and (2) failing to complete a reconfiguration of the network connection. ([Para. 0097, 0168-0170] the base station receives an RRC Reestablishment Complete message, and receives a RRC Connection Reconfiguration Failure message indicating no occurrence of handover if the predetermined event where the channel quality of the target cell is different from the serving cell, for example the transmit power of the target cell is significantly lower than the current cell).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Kim371 and Kim820 to reduce the signaling overhead and avoid frequent handover failure. 

Regarding Claim 6, Kim371 teaches A method for wireless communication, comprising:
transmitting, from a mobile device, a first message to a wireless communication node requesting a reestablishment of a network connection ([Para. 0115-0116, 0129-0133, 0141-0143] Fig. 10, if the radio link failure or the channel quality is poor, the UE transmits an RRC connection reestablishment request message to the eNB including cell identifier);
receiving, at the mobile device, a second message from the wireless communication node, the second message including information for reestablishing and reconfiguring the network connection ([Para. 0143-0145] the UE receives an RRC connection reestablishment message including the procedure 2 indicator to the UE the RRC connection reestablishment message including a predetermined RRC control message with configuration information for reconfiguring the RRC connection [0056]); 
Kim371 does not disclose transmitting, from the mobile device, a third message to the wireless communication node indicating both (1) completing a reestablishment of the network connection, and (2) failing to complete a reconfiguration of the network connection.  
Kim820 teaches transmitting, from the mobile device, a third message to the wireless communication node indicating both (1) completing a reestablishment of the network connection, and (2) failing to complete a reconfiguration of the network connection ([Para. 0097, 0168-0170] the terminal transmits an RRC Reestablishment Complete message, and an RRC Connection Reconfiguration Failure message indicating no occurrence of handover if the predetermined event where the channel quality of the target cell is different from the serving cell, for example the transmit power of the target cell is significantly lower than the current cell).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Kim371 and Kim820 to reduce the signaling overhead and avoid frequent handover failure.
Regarding Claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 1 as being unpatentable over Kim371 in view of Kim820. Specifically, Kim371 teaches an apparatus for wireless communication comprising a processor that is configured to: receive and transmit ([Para. 0230-0231] Fig. 19 shows the eNB includes a transceiver 1905 and a control message processor 1935 for receiving and transmitting).
Regarding Claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 6 as being unpatentable over Kim371 in view of Kim820. Specifically, Kim371 teaches an apparatus for wireless communication comprising a processor that is configured to: receive and transmit ([Para. 0224-0225] Fig. 18 shows the UE includes a transceiver 1805 and a control message processor 1835 for receiving and transmitting). 
3.	Claims 2, 7, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim371 in view of Kim820 as applied to claims 1, 6, 11 and 16 respectively above, and further in view of Bontu et al., (US 2015/0341835), hereinafter Bontu.

Regarding Claim 2, the combination of Kim371 and Kim820 does not disclose wherein the information for reconfiguring the network connection is carried by an octet string included in the second message.  
Bontu teaches wherein the information for reconfiguring the network connection is carried by an octet string included in the second message. ([Para. 0064-0065] eNB transmits the RRC connection reconfiguration message to a UE. Table 5 shows the RRC Connection Reconfiguration message is carried by an IE with Octet string).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Kim371, Kim820 and Bontu to improve cell coverage and to reduce the interference among cells. 
Regarding Claim 7, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding Claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding Claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 2.

5.	Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over over Kim371 in view of Kim820 as applied to claims 1 and 11 respectively above, and further in view of Xu et al., (US 2019/0116536), hereinafter Xu.
Regarding Claim 3, the combination of Kim371 and Kim820 does not disclose transmitting, from the wireless communication node over a first transmission link, a set of data packets to the mobile device during a handover or a change of node operation, and transmitting, from the wireless communication node over a second transmission link, at least a subset of the set of data packets to a second wireless communication node during the handover or the change of node operation to cause the second wireless communication to send at least the subset of the set of data packets to the mobile device over a third transmission link.
Xu teaches transmitting, from the wireless communication node over a first transmission link, a set of data packets to the mobile device during a handover or a change of node operation ([Para. 0168] describes during a handover operation, the source eNB transmits a number of data packets over a link to the UE) 
and transmitting, from the wireless communication node over a second transmission link, at least a subset of the set of data packets to a second wireless communication node during the handover or the change of node operation to cause the second wireless communication to send at least the subset of the set of data packets to the mobile device over a third transmission link ([Para. 0179] The target eNB transmits data packets to the UE, starting from a data packet having the next PDCP SN expected by the UE. That is subset of the set of data packets).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Kim371, Kim820 and Xu to reduce power consumption and to avoid missing and duplicated transmission of data.
Regarding Claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 3.

6.	Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim371, Kim820 and Xu as applied to claims 3 and 13 respectively above, and further in view of Jin et al., (US 2018/0368200), hereinafter Jin.

Regarding Claim 4, the combination of Kim371, Kim820 and Xu does not disclose wherein the subset of the set of data packets is duplicate d by a packet data convergence protocol entity with a sequence number of the wireless communication node prior to a header compression of the subset of the set of data packets. 
Jin teaches wherein the subset of the set of data packets is duplicated by a packet data convergence protocol entity with a sequence number of the wireless communication node prior to a header compression of the subset of the set of data packets. ([Para. 0228, 0269-0270, 0280] Fig. 2D shows the radio protocol stack of the next generation UE and eNB. The packet data convergence protocol entity (PDCP) entity 2d-40 may perform the functions of PDCP PDU duplication and header compression (ROHC) for transferring of user data. Fig. 2F shows an eNB PDCP layer of each serving cell generates an original PDCP PDU1 and a duplicated PDCP PDU2 (packet duplication) with the sequence number (SNs) of the original packets and the duplicated packets prior the packet transferring including header compression function).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Kim371, Kim820, Xu and Jin to improving the packet transfer rate for the 5G or pre-5G communication systems.
Regarding Claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 4.

7.	Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim371, Kim820 and Xu as applied to claims 3 and 13 respectively above, and further in view of Ahn et al., (CN 103583064B), hereinafter Ahn.

Regarding Claim 5, the combination of Kim371, Kim820 and Xu does not disclose comprising configuring the handover or the change of node operation by: transmitting, from the wireless communication node, a fourth message to the second wireless communication node requesting a handover or a change of node operation from the wireless communication node to the second wireless communication node, wherein the fourth message includes information for configuring a first set of transmission grants according to a first time-domain multiplexing pattern; receiving, at the wireless communication node, a fifth message from the second wireless communication node acknowledging the hand over or the change of node operation, wherein the fifth message includes information for configuring a second set of transmission grants according to a second time-domain multiplexing pattern; and determining, based on the first and second time-domain multiplexing patterns, a third set of transmission grants according to a third time-domain multiplex pattern.
Ahn teaches configuring the handover or the change of node operation by: transmitting, from the wireless communication node, a fourth message to the second wireless communication node requesting a handover or a change of node operation from the wireless communication node to the second wireless communication node ([Pg. 18, Para. 5, the Senb transmit handover request message to TeNB including information for switching), receiving, at the wireless communication node, a fifth message from the second wireless communication node acknowledging the hand over or the change of node operation ([Pg. 18, Para. 5, the Senb transmit handover request message to TeNB including information for switching, and receives a response (permits OK message) to the handover request from TeNB); wherein the fourth message includes information for configuring a first set of transmission grants according to a first time-domain multiplexing pattern ([Pg. 18, Para. 5, Pg. 19, Para. 6] the handover request message includes time-division multiplex (TDM) information which includes TDM Pattern information for generating a grant message); wherein the fifth message includes information for configuring a second set of transmission grants according to a second time-domain multiplexing pattern (Pg.11, Para. 9-10; Pg.13, Para. 3-5; Pg.19, Para. 6-9  Fig. 2 shows the SeNB transmits handover request message to TeNB including UE TDM Pattern information for configuring a grant message, and the TeNB transmits a handover response including TDM Pattern information); and determining, based on the first and second time-domain multiplexing patterns, a third set of transmission grants according to a third time-domain multiplex pattern. (Pg.6, Para. 3-5; Pg.13, Para. 4-7; Pg. 20, Para. 1-2) describes the time-division multiplex (TDM) information is for configuring a grant to UE based on the response message received from TeNB).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Kim371, Kim820, Xu and Ahn to minimize the reduction of information loss and improve the efficiency of transmission of system.
Regarding Claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 5.

8.	Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim371 in view of Kim820 as applied to claims 6 and 16 respectively above, in view of Xu and further in view of Lixue Zhang (EP3148251B1), hereinafter Zhang.

Regarding Claim 8, the combination of Kim371 and Kim820 does not disclose receiving, at the mobile device, a set of data packets from the wireless communication node over a first wireless link during a handover operation or a change of node operation; receiving, at the mobile device, at least a subset of the set of data packets from a second wireless communication node over a second wireless link during the handover operation or the change of node; and decoding the data packets based on the set of data packets from the wireless communication node and at least the subset set of data packets from the second wireless communication node.
Xu teaches receiving, at the mobile device, a set of data packets from the wireless communication node over a first wireless link during a handover operation or a change of node operation ([Para. 0168] describes during a handover operation, the UE receives a number of data packets over a link from the source eNB); 
 receiving, at the mobile device, at least a subset of the set of data packets from a second wireless communication node over a second wireless link during the handover operation or the change of node; ([Para. 0179] The UE receives data packets from the target eNB, starting from a data packet having the next PDCP SN expected by the UE. That is subset of the set of data packets). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Kim371, Kim820 and Xu to reduce power consumption and to avoid missing and duplicated transmission of data.
The combination of Kim371, Kim820 and Xu does not disclose decoding the data packets based on the set of data packets from the wireless communication node and at least the subset set of data packets from the second wireless communication node.
Zhang teaches decoding the data packets based on the set of data packets from the wireless communication node and at least the subset set of data packets from the second wireless communication node ([Para. 0292-0331] Fig. 25, after the UE received the first data packets from the SeNB and the third data packets from the TeNB, the UE decode the first data packet and the third data packets to obtain the original data packets).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Kim371, Kim820, Xu and Zhang to improve handover efficiency, and resolving a problem associated to the handover process.
Regarding Claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 8.

9.	Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim371, in view of Kim820, Xu and Zhang as applied to claims 8 and 18 respectively above, and further in view of Jin.
Regarding Claim 9, the combination of Kim371, Kim820, Xu and Zhang does not disclose performing duplication detection based on the set of data packets from the wireless communication node and the subset of the set of data packets from the second wireless communication node.
Jin teaches performing duplication detection based on the set of data packets from the wireless communication node and the subset of the set of data packets from the second wireless communication node. ([Para. 0228, 0269-0270, 0301-0304] Fig. 2D shows the radio protocol stack of the next generation UE and eNB. The UE may include the function of duplication detection. Fig. 2F describes both eNB and UE are support dual connectivity or a carrier aggregation. When the UE receives a duplicated PDCP PDU2 (packet duplication) from each of the serving cells (eNB and SeNB), the UE detects the duplicated packet based on sequence numbers (SNs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Kim371, Kim820, Xu, Zhang and Jin to improving the packet transfer rate for the 5G or pre-5G communication systems.
Regarding Claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 9.

10.	Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim371, in view of Kim820, Xu and Zhang as applied to claims 8 and 18 respectively above, and further in view of Bongaarts et al., (US 2019/0037468), hereinafter Bongaarts.

Regarding Claim 10, the combination of Kim371, Kim820, Xu and Zhang does not disclose receiving, at the mobile device, information from the wireless communication node for determining when to initiate the handover operation or the change of node operation, wherein the information includes at least one of: a threshold value for a Received Strength Signal Indicator, or a threshold value for a Channel Occupancy.
Bongaarts teaches receiving, at the mobile device, information from the wireless communication node for determining when to initiate the handover operation or the change of node operation, wherein the information includes at least one of: a threshold value for a Received Strength Signal Indicator, or a threshold value for a Channel Occupancy. ([Para. 0064-0066] UE receives characteristics of cells including a first RSSI signal (strength indicator) from the serving cell, and second RSSI signal from a candidate cell for determining initiate a handover to a candidate cell if the candidate cell RSSI is above a threshold).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Kim371, Kim820, Xu, Zhang and Bongaarts to reduce network congestion and to improve reliability of communications in a network.
Regarding Claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 10.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170006520, Quan et al. discloses Handover method, terminal, base station, and system.
US 20190124572, Park et al. discloses Non-Access Stratum Capability Information.
US 20100111065, Noh et al. discloses Method for transmitting downlink reference signals in a multi-antenna wireless communication system.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PETER K MAK/Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413